                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

CIVIL ACTION NO. 20-165-DLB-CJS

DANYAL SOLOMON, et al.                                                            PLAINTIFFS


v.                       MEMORANDUM OPINION AND ORDER


FRONTIER AIRLINES, INC.                                                          DEFENDANT

                                        *****************

       This matter is before the Court upon Plaintiffs’ Motion to Remand to Kenton Circuit

Court (Doc. # 7). Defendant Frontier Airlines, Inc. has responded in opposition, (Doc. #

10), and Plaintiffs have replied, (Doc. # 11). For the reasons set forth below, Plaintiffs’

Motion is granted.

       Plaintiffs Danyal Solomon and Amelia Solomon allege that Frontier Airlines

engaged in unfair and deceptive practices to avoid paying refunds for flights that were

cancelled due to the coronavirus pandemic. (Doc. # 1-2 ¶¶ 1-7). Acting on behalf of a

putative class of similarly situated individuals, Plaintiffs brought claims under the

Kentucky Consumer Protection Act and Kentucky common law in Kenton Circuit Court.

(Id. at 13-16). In their Complaint, Plaintiffs request “relief for damages incurred as a result

of Defendant’s failure to refund money paid for Frontier flights that Defendant ultimately

cancelled.” (Id. ¶ 1).

       In November 2020, Defendant removed the case to this Court “[p]ursuant to 28

U.S.C. §§ 1332(a), 1441(b) and 1446(a).” (Doc. # 1 at 1). Defendant then filed a Motion

to Dismiss Plaintiffs’ Complaint for lack of subject-matter jurisdiction and for failure to state

                                               1
a claim, (Docs. # 6 and 6-1 at 7), as well as a Motion to Transfer the case to the United

States District Court for the District of Colorado, (Doc. # 5). In response, Plaintiffs have

moved to remand this matter to Kenton Circuit Court, asserting that removal jurisdiction

is lacking because Defendant has failed to establish an amount in controversy above the

$75,000 minimum required in 28 U.S.C. § 1332(a). (Doc. # 7). On Plaintiffs’ Motion, the

Court stayed the deadlines to respond to Defendant’s Motions pending the resolution of

the Motion to Remand. (Doc. # 9). The Motion to Remand is now fully briefed, (see Docs.

# 10 and 11), and ripe for the Court’s review.

       Remand to Kenton Circuit Court is required in this case, as there is no evidence

that the amount in controversy exceeds the jurisdictional threshold of $75,000. In its

Notice of Removal, Defendant asserts that more than $75,000 is at stake because

Plaintiffs allege compensatory damages in the amount of $861.62 (the combined value

of the two airline tickets) plus punitive damages, and “seek to represent a class they

believe ‘will consist of more than a thousand members.’”            (Doc. # 1 at 2) (quoting

Complaint). A straightforward reading of these allegations in the Notice of Removal

suggests that although no individual Plaintiff will recover more than $75,000, the

combined value of all the Plaintiffs’ claims will exceed that amount. However, it is well-

settled that a defendant may not aggregate claims of multiple plaintiffs to reach the

jurisdictional threshold under § 1332(a). See Everett v. Verizon Wireless, Inc., 460 F.3d

818, 822 (6th Cir. 2006). “While a single plaintiff may aggregate the value of her claims

against a defendant to meet the amount-in-controversy requirement, . . . the same is not

true with respect to multiple plaintiffs.” Id. (internal citation omitted). This rule holds true

in the class action context. See Alinsub v. T-Mobile, 414 F. Supp.2d 825, 828, 830-32



                                               2
(W.D. Tenn. 2006) (collecting cases). Accordingly, as Defendant’s Notice of Removal

relies on aggregation of claims by multiple plaintiffs, it does not establish the presence of

diversity jurisdiction.1

       To the extent that the Notice of Removal can be read to allege an amount in

controversy exceeding $75,000 for claims of a single Plaintiff (as Defendant insists in its

Response brief), that allegation is not plausible on its face and does not withstand

Plaintiffs’ challenge. When, as here, the plaintiff contests the amount in controversy,

“[t]he removing defendant bears the burden of showing that the amount in controversy

requirement ‘more likely than not’ is satisfied.” Beasley v. Wells Fargo Bank, N.A., 744

F. App’x 906, 911 (6th Cir. 2018) (quoting Everett, 460 F.3d at 822). As the Notice of

Removal indicates, each of the named Plaintiffs alleges $430.31 in compensatory

damages (the value of one airline ticket) as well as punitive damages. In order to reach

an amount greater than $75,000, Plaintiffs would need to recover 174 times the amount

of compensatory damages. Despite having the burden of proof on the issue, Defendant

provides no argument, let alone evidence, as to why such a large punitive damages ratio

would be warranted in this case. Nor is it likely that an award that large would hold up in

court. The Supreme Court has noted that a punitive damages award that is merely four

times the amount of compensatory damages “might be close to the line of constitutional

impropriety.” State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003).

       In its Response to Plaintiff’s Motion to Remand, Defendant argues that each

Plaintiff is actually seeking much more than $430.31 in compensatory damages because

the Complaint alleges damages in excess of the $5,000 jurisdictional limit in Kenton


1      Although aggregation is permitted under the Class Action Fairness Act, codified in 28
U.S.C. § 1332(d), Defendant has not asserted jurisdiction on this basis.

                                             3
Circuit Court. (Doc. # 10 at 4) (citing Doc. # 1-2 ¶ 65). According to Defendant, these

heightened compensatory damages, combined with punitive damages and attorney’s

fees, “suffice to satisfy the amount in controversy” for each individual Plaintiff. (Id. at 6).

“But if a state’s procedural rules prohibit plaintiffs from specifying the amount of damages

in their complaints, as they do in Kentucky, a defendant must go beyond the pleadings to

prove the amount in controversy.” Ramsey v. Kearns, No. 12-cv-06-ART, 2012 WL

602812, at *1 (E.D. Ky. Feb. 23, 2012). This means that a defendant’s claims regarding

the amount in controversy “must be supported by ‘competent proof,’ which can include

affidavits, documents, or interrogatories.” Id. (quoting McNutt v. Gen. Motors Acceptance

Corp., 298 U.S. 178, 189 (1936)). Rather than providing such proof, however, Defendant

improperly attempts to flip the burden, pointing out that “Plaintiffs fail to admit that they

intend to seek less than $75,000.” (Doc. # 10 at 4-5); (see also id. at 7).

       While a defendant “need not show to a legal certainty that the amount in

controversy met the federal requirement, it must do more than show a mere possibility

that the jurisdictional amount is satisfied.” Everett, 460 F.3d at 829 (internal quotation

marks and alteration omitted).         Unsurprisingly, district courts in Kentucky have

consistently remanded cases in which the defendant offers nothing more than speculation

regarding the amount in controversy, including the likely amount of punitive damages and

attorney’s fees. See, e.g., Cloyd v. Fifth Third Bank, Inc., No. 1:11-cv-160-JHM, 2012

WL 1906481, at *4 (W.D. Ky. May 25, 2012); Ramsey, 2012 WL 602812, at *1. That is

the case here. Accordingly,




                                              4
      IT IS ORDERED as follows:

      (1)    Plaintiffs’ Motion to Remand (Doc. # 7) is GRANTED and this matter is

hereby REMANDED to the Kenton Circuit Court;

      (2)    Defendant’s Motion to Change Venue (Doc. # 5) is DENIED AS MOOT;

      (3)    The decision on Defendant’s Motion to Dismiss (Doc. # 6) shall be left to

the deliberation of the Kenton Circuit Court; and

      (4)    This matter is STRICKEN from the Court’s active docket.

      This 30th day of April, 2021.




J:\DATA\ORDERS\Cov2020\20-165 MOO Granting Mtn. to Remand.docx




                                            5
